Citation Nr: 1424884	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-26 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from July 1968 to February 1970.  His decorations include the Combat Action Ribbon and the Republic of Vietnam Cross of Gallantry with Palm.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the VA Regional Office (RO) in Buffalo, New York.  


FINDINGS OF FACT

1.  By an unappealed June 1970 administrative decision, the RO denied service connection for bilateral hearing loss on the basis that the Veteran failed to report for a VA examination.

2.  Evidence received after the June 1970 denial relates to unestablished facts necessary to substantiate the claim of service connection for bilateral hearing loss, particularly the Veteran's report to a VA examination in July 2010 that showed bilateral hearing loss, and raises a reasonable possibility of substantiating the underlying claim.

3.  The Veteran has combat status; in-service acoustic trauma from combat is conceded.

4.  The Veteran has a current bilateral hearing loss disability as defined by VA and tinnitus.

5.  The pertinent evidence of record includes the Veteran's competent and credible statements in his December 2009 claim and September 2011 substantive appeal that his bilateral hearing loss and tinnitus had their onset in service; it also includes a negative nexus opinion from a July 2010 VA examiner in which the examiner did not address the Veteran's reports in his claim of the onset of his bilateral hearing loss and tinnitus occurring in service.

6.  Affording the Veteran the benefit-of-the-doubt, it is at least as likely as not that his bilateral hearing loss and tinnitus are related to his service.


CONCLUSIONS OF LAW

1.  The RO's June 1970 denial of service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2013).  

2.  Evidence received since the final June 1970 decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).









	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been presented, the claim of entitlement to service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


